DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US PGPUB 2017/0279464 A1) and further in view of Nimbalker (US PGPUB 2019/0013901 A1).

As per claim 1, Noh discloses a transmission (Noh, Fig. 1) apparatus comprising: 
code block segmentation circuitry configured to determine whether to segment a transport block with a Cyclic Redundancy Check (CRC) bit(s) into a plurality of code blocks based on a first size of the transport block with the CRC bit(s) and output one code block or the plurality of code blocks (Noh, paragraphs 14, 40 and 44, discloses The transport block 201 and the transport block CRC 202 are then segmented into three code blocks 203. While the transport block 201 is segmented into three code blocks 203 in this embodiment, the transport block 201 may be segmented into a plurality of code blocks based on the input size of the encoder 205); and 
encoding circuitry configured to generate encoded bits by applying a Low Density Parity Check (LDPC) coding for the one code block output from the code block segmentation circuitry or by applying the LDPC coding for each of the plurality of code blocks output from the code block segmentation circuitry (Noh, paragraphs 14 and 80, discloses  low-density parity check (LDPC) code encoding), wherein 
the transport block with the CRC bit(s) is segmented into the plurality of code blocks in a case that the first size is larger than a second size (Noh, paragraphs 42 and 44, discloses f the size of the transport block is larger than the maximum input symbol size of the turbo code, the transport block may be segmented into a plurality of code blocks (CB).),
the second size is given based on whether a generation method for a matrix for the LDPC coding is a first generation method or a second generation method (Noh, paragraphs 12, 42, 72, 73 and 84), 
Noh does not explicitly disclose a first value is selected as the second size from the first value and a second value in a case that the generation method for the matrix for the LDPC coding is the first generation method, and 
the second value is selected as the second size from the first value and the second value in a case that the generation method for the matrix for the LDPC coding is the second generation method.
Nimbalker discloses a first value is selected as the second size from the first value and a second value in a case that the generation method for the matrix for the LDPC coding is the first generation method (Nimbalker, Fig. 5:500:540:550, and paragraphs 53 and 57), and 
the second value is selected as the second size from the first value and the second value in a case that the generation method for the matrix for the LDPC coding is the second generation method (Nimbalker, Fig. 5:500:540:550, and paragraphs 53 and 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh teachings implementing different generation methods based on code block length to the system, as taught by Nimbalker.
The motivation would be to provide an improved communication system with higher coding rate (paragraph 24), as taught by Nimbalker.

As per claim 2, Noh in view of Nimbalker further discloses the transmission apparatus according to claim 1, wherein a second CRC is added to the each of the plurality of code blocks in a case that the plurality of code blocks is output from the code block segmentation circuitry (Noh, Fig. 2:204, and paragraph 45).

As per claim 3, Noh in view of Nimbalker further discloses the transmission apparatus according to claim 1, wherein the first generation method or the second generation method is selected based on information included in a control channel (Noh, paragraph 97, discloses PDCCH).

As per claim 4, Noh in view of Nimbalker further discloses the transmission apparatus according to claim 1, wherein the encoded bits are generated based on the matrix for the LDPC coding (Noh, paragraphs 14, 80 and 84).

As per claim 5, Noh in view of Nimbalker further discloses the transmission apparatus according to claim 1, wherein the encoded bits are generated based on that the matrix for the LDPC coding multiplied by a second matrix is equal to 0 (Noh, paragraphs 72, 73 and 86, discloses From the aforementioned structure of the matrix H and the matrix G, the product of the transposed matrices of the matrix G and the matrix H may have a value of 0 ).

As per claim 6, Noh discloses a reception apparatus comprising: 
decoding circuitry (Noh, paragraph 41) configured to decode encoded bits into one code block or a plurality of code blocks and configured to output a transport block with a Cyclic Redundancy Check (CRC) bit(s) (Noh, paragraph 44), the encoded bits being encoded with a Low Density Parity Check (LPDC) coding (Noh, paragraphs 14 and 80, discloses  low-density parity check (LDPC) code encoding), wherein 
whether or not the transport block with the CRC bit(s) is segmented into the plurality of code blocks is determined based on a first size of the transport block with the CRC bit(s) (Noh, paragraphs 14, 40 and 44, discloses The transport block 201 and the transport block CRC 202 are then segmented into three code blocks 203. While the transport block 201 is segmented into three code blocks 203 in this embodiment, the transport block 201 may be segmented into a plurality of code blocks based on the input size of the encoder 205), 
the transport block with the CRC bit(s) is segmented into the plurality of code blocks in a case that the first size is larger than a second size (Noh, paragraphs 42 and 44, discloses f the size of the transport block is larger than the maximum input symbol size of the turbo code, the transport block may be segmented into a plurality of code blocks (CB).), 
the second size is given based on whether a generation method for a matrix for the LDPC coding is a first generation method or a second generation method (Noh, paragraphs 72, 73 and 84), 
Noh does not explicitly disclose a first value is selected as the second size from the first value and a second value in a case that the generation method for the matrix for the LDPC coding is the first generation method, and 
the second value is selected as the second size from the first value and the second value in a case that the generation method for the matrix for the LDPC coding is the second generation method.
Nimbalker discloses a first value is selected as the second size from the first value and a second value in a case that the generation method for the matrix for the LDPC coding is the first generation method (Nimbalker, Fig. 5:500:540:550, and paragraphs 53 and 57), and 
the second value is selected as the second size from the first value and the second value in a case that the generation method for the matrix for the LDPC coding is the second generation method (Nimbalker, Fig. 5:500:540:550, and paragraphs 53 and 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh teachings implementing different generation methods based on code block length to the system, as taught by Nimbalker.
The motivation would be to provide an improved communication system with higher coding rate (paragraph 24), as taught by Nimbalker.

As per claim 7, Noh in view of Nimbalker further discloses the reception apparatus according to claim 6, wherein a second CRC is added to the each of the plurality of code blocks in a case that the plurality of code blocks is output by code block segmentation (Noh, Fig. 2:204, and paragraph 45).

As per claim 8, Noh in view of Nimbalker further discloses the reception apparatus according to claim 6, wherein the first generation method or the second generation method is selected based on information included in a control channel (Noh, paragraph 97, discloses PDCCH).

As per claim 9, Noh in view of Nimbalker further discloses the reception apparatus according to claim 6, wherein the encoded bits are generated based the matrix for the LDPC coding (Noh, paragraphs 14, 80 and 84).

As per claim 10, Noh in view of Nimbalker further discloses the reception apparatus according to claim 6, wherein the encoded bits are generated based on that the matrix for the LDPC coding multiplied by a second matrix is equal to 0 (Noh, paragraphs 72, 73 and 86).

As per claim 11, please see the analysis of claim 1.

As per claim 12, please see the analysis of claim 6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633